     Case 5:19-cv-00929-RSWL-KK Document 1 Filed 05/18/19 Page 1 of 7 Page ID #:1




 1 Stephanie R. Tatar (237792)
   TATAR LAW FIRM, APC
 2 3500 West Olive Avenue, Suite 300
 3 Burbank, CA 91505
   Telephone: (323) 744-1146
 4 Facsimile: (888) 778-5695
 5 Stephanie@thetatarlawfirm.com
 6 Attorneys for Plaintiff
 7
     Additional attorneys listed on signature page.
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA

11 JESSE GARCIA
                                                  Case No. 5:19-cv-929
12
                   Plaintiff,
13                                                COMPLAINT FOR VIOLATIONS OF
            v.                                    FAIR CREDIT REPORTING ACT AND
14                                                THE CALIFORNIA INVESTIGATIVE
                                                  CONSUMER REPORTING AGENCIES
15 FIRST ADVANTAGE                                ACT
16 BACKGROUND SERVICES                            DEMAND FOR JURY TRIAL
   CORPORATION
17
18          Defendant.

19                                     COMPLAINT
20
           1.     This is an action for damages brought by an individual consumer
21
     against the Defendant for violations of the Fair Credit Reporting Act (“FCRA”), 15
22
23 U.S.C. §§ 1681 et seq., as amended and the California Investigative Consumer
24 Reporting Agencies Act (“ICRAA”). Under the FCRA, “consumer reports” subject
25 to the statute’s protections include not simply those used in establishing the
26 consumer’s eligibility for credit, but also those used for “employment purposes.”
27 15 U.S.C. § 1681a(d)(1)(B).
28
                                              1
                                                       COMPLAINT AND JURY DEMAND
     Case 5:19-cv-00929-RSWL-KK Document 1 Filed 05/18/19 Page 2 of 7 Page ID #:2




 1         2.    The FCRA was enacted “to insure that consumer reporting agencies
 2 exercise their grave responsibilities with fairness, impartiality, and a respect for the
 3 consumer’s right to privacy,” 15 U.S.C. § 1681(a)(4), by operating “in a manner
 4 which is fair and equitable to the consumer, with regard to the confidentiality,
 5 accuracy, relevancy” of the consumer information they disseminate. 15 U.S.C. §
 6 1681(b).
                                          PARTIES
 7
 8         3.    Plaintiff Jesse Garcia is an adult individual residing in Ontario, CA.
 9         4.    Defendant First Advantage Background Services Corporation (“First
10 Advantage”) is a consumer reporting agency which provides background and
11 employment screening services, risk-management services and products,
12 information management products and services, and decisions-making intelligence.
13 First Advantage regularly conducts business in the Central District of California
14 and has a principal place of business located at 1000 Alderman Drive, Alpharetta,
15 GA 30005.
16                            JURISDICTION AND VENUE
17         5.    Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C.
18 §§ 1331.
19         6.    Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).
20                             FACTUAL ALLEGATIONS
21         7.    In or around September 2018, Plaintiff applied for employment with
22 United Parcel Service of America, Inc. (“UPS”) as a package loader.
23         8.    Plaintiff interviewed for the position and was provisionally hired by
24 UPS, contingent upon a background check.
25         9.    UPS requested from the Defendant, and the Defendant sold to UPS a
26 consumer report concerning the Plaintiff, on or around September 20, 2018.
27
28
                                               2
                                                        COMPLAINT AND JURY DEMAND
     Case 5:19-cv-00929-RSWL-KK Document 1 Filed 05/18/19 Page 3 of 7 Page ID #:3




 1         10.   The consumer report furnished by Defendant was for employment

 2 purposes.
 3         11.   The consumer report furnished by Defendant was inaccurate.
 4 Specifically, the inaccurate information includes, but is not limited to, two
 5 misdemeanors convictions, one felony conviction, and personal identifying
 6 information, which do not belong to Plaintiff. Plaintiff does not have any criminal
 7 record of his own.
 8         12.   Due to Defendant’s faulty procedures, it produced a consumer report
 9 that mixed the Plaintiff with at least one other consumer.
10       13. The inaccurate information negatively reflects upon the Plaintiff and
11 misidentifies him as a convicted felon with multiple criminal convictions.
12         14.   Defendant has been reporting the inaccurate information through the
13 issuance of false and inaccurate background information and consumer reports that
14 it has disseminated to various persons and prospective employers, both known and
15 unknown from at least September 2018.
16         15.   The inaccurate information includes, but is not limited to, two
17 misdemeanor convictions, one felony conviction and personal identifying
18 information.
19         16.   The inaccurate information grossly disparages the Plaintiff and portrays

20 him as a convicted felon. There is perhaps no greater error that a consumer reporting
21 agency can make.
22         17.   The derogatory inaccuracies appear to be caused by Defendant’s failure
23 to maintain reasonable procedures for producing its consumer reports.            Any
24 rudimentary inspection of the data would reveal the inaccuracy.            Defendant
25 obviously failed to employ such a procedure.
26         18.   In creating and furnishing the Plaintiff’s consumer report, Defendant
27 failed to follow reasonable procedures to assure the maximum possible accuracy of
28
                                             3
                                                      COMPLAINT AND JURY DEMAND
     Case 5:19-cv-00929-RSWL-KK Document 1 Filed 05/18/19 Page 4 of 7 Page ID #:4




 1 the information it reported about the Plaintiff. Had Defendant followed such
 2 procedures it would have never falsely reported the criminal convictions on
 3 Plaintiff’s consumer report.
 4         19.   Plaintiff was subsequently denied the position by UPS and was
 5 informed by UPS that the decision in denying his employment as a package loader
 6 was the inaccurate criminal information that appears on Plaintiff’s First Advantage
 7 consumer report and that the inaccurate information was a substantial factor in the
 8 denial.
 9         20.   As a result of Defendant’s conduct, Plaintiff has suffered actual
10 damages in the form of form of lost employment opportunities, harm to reputation,
11 and emotional distress, including humiliation and embarrassment.
12         21.   At all times pertinent hereto, Defendant was acting by and through its
13 agents, servants and/or employees who were acting within the course and scope of
14 their agency or employment, and under the direct supervision and control of the
15 Defendant herein.
16         22.   At all times pertinent hereto, the conduct of Defendant, as well as that
17 of its agents, servants and/or employees, was intentional, willful, reckless, and in
18 grossly negligent disregard for federal and state laws and the rights of the Plaintiff
19 herein.
20                         COUNT I – FIRST ADVANTAGE
                            VIOLATIONS OF THE FCRA
21
22         23.   Plaintiff incorporates the foregoing paragraphs as though the same
23 were set forth at length herein.
24       24. At all times pertinent hereto, Defendant was a “person” and “consumer
25 reporting agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).
26        25. At all times pertinent hereto, the Plaintiff was a “consumer” as that

27 term is defined by 15 U.S.C. § 1681a(c).
28
                                              4
                                                       COMPLAINT AND JURY DEMAND
     Case 5:19-cv-00929-RSWL-KK Document 1 Filed 05/18/19 Page 5 of 7 Page ID #:5




 1         26.   At all times pertinent hereto, the above-mentioned consumer report
 2 was a “consumer report” as that term is defined by 15 U.S.C. § 1681a(d).
 3       27. Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is

 4 liable to Plaintiff for willfully and negligently failing to comply with the
 5 requirements imposed on a consumer reporting agency of information pursuant to
 6 15 U.S.C. §1681e(b).
          28. The conduct of Defendant was a direct and proximate cause, as well as
 7
   a substantial factor, in bringing about the serious injuries, actual damages and harm
 8
   to the Plaintiff that are outlined more fully above and, as a result, Defendant is liable
 9
   to the Plaintiff for the full amount of statutory, actual and punitive damages, along
10
   with the attorneys’ fees and the costs of litigation, as well as such further relief, as
11
   may be permitted by law.
12
                             COUNT II – FIRST ADVANTAGE
13                            VIOLATIONS OF THE ICRAA
14
           31. Plaintiff incorporates the foregoing paragraphs as though the same
15
   were set forth at length herein.
16
          32. Defendant is an “investigative consumer reporting agency” as defined
17
   by Cal. Civ. Code § 1786.2(d).
18
19        33. Plaintiff is a “consumer” as that term is defined by Cal. Civ. Code §

20 1786.2(b).
21       34. The above-mentioned consumer reports were “investigative consumer

22 reports” as that term is defined by Cal. Civ. Code § 1786.2(c) and were provided to
23 potential employers for employment purposes, as that term is defined by
24 Cal.Civ.Code. §1786.2(f).
25       35. Pursuant to Cal. Civ. Code § 1786.20, Defendant is liable for violating

26 the ICRAA by failing to follow reasonable procedures to assure maximum possible
27 accuracy of the information concerning Plaintiff.
28
                                               5
                                                         COMPLAINT AND JURY DEMAND
     Case 5:19-cv-00929-RSWL-KK Document 1 Filed 05/18/19 Page 6 of 7 Page ID #:6




 1         36.   The conduct of Defendant was a direct and proximate cause, as well
 2 as a substantial factor, in bringing about the serious injuries, actual damages and
 3 harm to the Plaintiff that are outlined more fully above and, as a result, Defendant
 4 is liable to the Plaintiff for the full amount of statutory, actual and punitive damages,
 5 along with the attorneys’ fees and the costs of litigation, as well as such further
 6 relief, as may be permitted by law.
 7
                                 JURY TRIAL DEMAND
 8
           37.   Plaintiff demands trial by jury on all issues so triable.
 9
10
                                  PRAYER FOR RELIEF
11
12         WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages

13 against the Defendant, based on the following requested relief:
14              (a) Actual damages;

15               (b) Statutory damages;

16               (c) Punitive damages;
                 (d) Costs and reasonable attorney’s fees; and
17
18               (e) Such other and further relief as may be necessary, just and proper.

19
20 Dated: May 17, 2019                       Respectfully Submitted,
21                                           TATAR LAW FIRM, APC
22
                                             _____________________________
23
                                             Stephanie Tatar
24                                           3500 West Olive Avenue
                                             Suite 300
25
                                             Burbank, CA 91505
26                                           Telephone: (323) 744-1146
                                             Facsimile: (888) 778-5695
27
28
                                               6
                                                         COMPLAINT AND JURY DEMAND
     Case 5:19-cv-00929-RSWL-KK Document 1 Filed 05/18/19 Page 7 of 7 Page ID #:7




 1
                                        /s/ Alexis I. Lehmann
 2
                                        Alexis I. Lehmann (*motion to appear pro
 3                                      hac vice forthcoming)
                                        FRANCIS & MAILMAN, P.C.
 4
                                        1600 Market Street
 5                                      Suite 2510
                                        Philadelphia, PA 19103
 6
                                        (215) 735-8600
 7                                      alehmann@consumerlawfirm.com
 8
                                        Attorneys for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          7
                                                    COMPLAINT AND JURY DEMAND
